USCA11 Case: 21-12370        Date Filed: 02/15/2022   Page: 1 of 12




                                              [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                   For the Eleventh Circuit

                     ____________________

                           No. 21-12370
                     Non-Argument Calendar
                     ____________________

DONALD E. TURNER, JR.,
as personal representative of the estate of
Logan M. Turner deceased,
                                                 Plaintiff-Appellee,
versus
PHILLIPS,
LT in his individual capacity as Bay County
Sheriff’s Correctional Officer,
JOSEPH J. MASTRO,
in his individual capacity as Bay County Sheriff’s
Correctional Officer,
USCA11 Case: 21-12370        Date Filed: 02/15/2022     Page: 2 of 12




2                      Opinion of the Court                 21-12370

                                             Defendants-Appellants,


SEAN LEE BURKETT,
in his individual capacity as Bay County Sheriff’s
Correction Officer, et al.,


                                                         Defendants.


                     ____________________

           Appeal from the United States District Court
               for the Northern District of Florida
            D.C. Docket No. 5:19-cv-00140-TKW-MJF
                    ____________________

Before JILL PRYOR, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
      Logan Turner, when taken to jail, said, “I will kill myself if I
have to be locked up.” And several weeks later he did—hanging
himself with a bedsheet from his cell’s top bunk
       Only hours before, Turner had tied his pants to the top of a
cell door, creating what one officer identified as “a noose.” That
officer—and another who witnessed the same action—nonetheless
stood by their decision to place him in a cell where he had access
to another pair of pants, as well as the bedding he used to hang
USCA11 Case: 21-12370       Date Filed: 02/15/2022    Page: 3 of 12




21-12370               Opinion of the Court                       3

himself. The district court denied those two officers qualified
immunity, explaining that they had done “essentially nothing to
prevent” Turner’s suicide, even after witnessing a possible suicide
attempt. After careful review, we affirm.
                                 I.
        In April 2018, Turner was arrested for driving without a
license,     giving    false    identification,   and    possessing
methamphetamine and related drug paraphernalia. He was then
taken to the Bay County Jail. En route to the jail and upon arrival,
Turner said that he would kill himself if he were incarcerated. Jail
officials placed him in the suicide-precaution dorm.
       On May 1, 2018, Turner was released into the general prison
population and spent a few weeks there without incident. But on
May 18, 2018, around 2:00 p.m., Turner asked Officer Marcus
Roberts for a chance to speak with the jail’s Chief about a medical
issue. Roberts initially denied the request, but when Turner asked
again an hour later, Roberts brought Turner to the jail’s medical
staff. The medical staff then referred Turner to the mental-health
division. There, Turner first spoke with a nurse; he denied being
suicidal, but was otherwise “crying so inconsolably” that the nurse
could not understand him. So she referred Turner to the jail’s
mental-health coordinator who, after briefly speaking with him,
decided to send Turner back to the general population.
     He remained there for less than an hour. When Roberts
brought the general-population inmates their dinner, he saw
USCA11 Case: 21-12370       Date Filed: 02/15/2022     Page: 4 of 12




4                      Opinion of the Court                21-12370

Turner slumped over by the phones, unresponsive. Roberts
roused him, restrained him, and placed him in a holding area so
that Roberts could speak to his supervisor, Lieutenant Kenneth
Phillips. Phillips told Roberts to bring Turner to the jail’s
behavioral-observation unit.
       When Turner arrived, Roberts placed him in the unit’s
shower room and left him there. Videotapes reflect that Turner
then took off his shirt, sat hunched over on a bench, and buried his
head in his hands. As he sat alone, he became more visibly
distressed: he crouched on the floor, and then folded over and
began moaning. Although Turner briefly sat up, he soon began
rocking and again curled over. Eventually he stood up and, for
about ten minutes, kicked the door and screamed, among other
things, “Take me to the hospital now,” “You’re killing me,” and
“You’re f***ing with my head.”
        No one answered. Turner, still screaming, then picked up a
pair of pants on the floor and tied one of its legs to the top of the
shower door. He appeared to begin tying a loop with another leg
when an inmate supervising the unit, James Letson, noticed,
walked over to him, and—as Letson tells it—talked him out of
killing himself.
       Meanwhile, the officer monitoring the unit through a
central control room, Joseph Mastro, was also alarmed. He told
Phillips that Turner “may be making a noose,” and asked Phillips
to check on him. Phillips reached the cell seconds after Letson—
and approached closely enough for Letson to assume that Phillips
USCA11 Case: 21-12370       Date Filed: 02/15/2022    Page: 5 of 12




21-12370               Opinion of the Court                       5

had overheard his and Turner’s conversation. Letson then left for
the control room, and told Mastro that he had just “diverted” a “big
incident.”
        But as Mastro tells it, when Phillips returned to the same
control room, he told a different story. Phillips seemed
unconcerned, and suggested that Turner was “just trying to get
attention.” So he told Mastro that Turner should remain in the
behavioral unit. That decision meant that Turner would be placed
in a cell subject to some observation through intermittent rounds
of the unit and through video surveillance over a live feed from the
cell into the control room. But his cell would be just one of over
100 cells that the officer in the control room would monitor. And
in that cell, Turner could keep the pants he was wearing, and
would have access to a mattress, some tissue, a blanket, and two
sheets.
       Turner was soon moved into one of those cells, and around
6:00 p.m., both Mastro and Phillips left. They were replaced by
Officers Freddie Furman and Tyshawn Potter. Shortly after the
night shift began, another supervising inmate told Furman that
Turner had said he “was going to harm himself.” Within the hour,
Furman reported Turner’s statement to Mastro over the phone.
Mastro told Furman not to worry: Phillips had “dealt with the
situation,” and Turner should “stay where he was at.”
      Furman nonetheless told Potter to monitor Turner more
frequently over the live video. But that was not enough. Shortly
before 9:00 p.m., while Furman was rounding the unit, he looked
USCA11 Case: 21-12370       Date Filed: 02/15/2022     Page: 6 of 12




6                      Opinion of the Court                21-12370

into Turner’s cell and saw him hanging from a bedsheet tied to the
top bunk’s metal frame. A nurse accompanying Furman managed
to restore Turner’s pulse—but she was too late to save him. Two
days later, he was pronounced dead.
       Turner’s brother sued Phillips and Mastro (among others),
bringing a claim under 42 U.S.C. § 1983 for an alleged deprivation
of Turner’s due-process rights and a state wrongful-death claim.
Phillips and Mastro moved for summary judgment. They argued
that they had not violated any of Turner’s constitutional rights and
that, in any event, they were entitled to qualified and state-law
immunity. The district court disagreed and denied their motion.
This appeal followed.
                                 II.
        We review de novo a district court’s denial of immunity.
Tillis ex rel. Wuenschel v. Brown, 12 F.4th 1291, 1296 (11th Cir.
2021). Where, as here, that denial occurred on a summary-
judgment motion, we view the evidence “in the light most
favorable to the nonmoving party,” and affirm “unless there is no
genuine dispute as to any material fact and the movant is entitled
to judgment as a matter of law.” Id.; Patel v. City of Madison, 959
F.3d 1330, 1336 (11th Cir. 2020) (internal quotation marks omitted).
A genuine dispute of material fact exists if “a reasonable jury could
return a verdict for the nonmoving party.” Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 248 (1986).
USCA11 Case: 21-12370        Date Filed: 02/15/2022     Page: 7 of 12




21-12370               Opinion of the Court                         7

                                III.
                                 A.
       The officers primarily challenge the district court’s denial of
qualified immunity, which protects a government official sued for
damages resulting from an alleged constitutional violation. See
Hardigree v. Lofton, 992 F.3d 1216, 1223 (11th Cir. 2021). Once an
officer asserts qualified immunity, a plaintiff usually can overcome
that assertion only by showing that (1) “the defendant violated a
constitutional right,” and (2) “the violated right was ‘clearly
established.’” Corbitt v. Vickers, 929 F.3d 1304, 1311 (11th Cir.
2019).
       The relevant right here is the Fourteenth Amendment’s
prohibition on depriving “any person of life, liberty, or property,
without due process of law.” U.S. Const. amend. XIV, § 1. This
Court has interpreted that provision to confer upon pretrial
detainees “a right to be protected from self-inflicted injuries,
including suicide.” Cook ex rel. Est. of Tessier v. Sheriff of Monroe
Cnty., 402 F.3d 1092, 1115 (11th Cir. 2005). An officer violates that
right when he exhibits “deliberate indifference” to a detainee’s
suicide—that is, when he knows there is a “strong likelihood” that
a detainee will harm himself yet disregards that risk through
conduct that is “more than mere negligence.” Gish v. Thomas, 516
F.3d 952, 955 (11th Cir. 2008).
      The officers first suggest that, when they interacted with
Turner, a strong likelihood that he would kill himself indisputably
did not exist. But surely a reasonable jury could disagree—and
USCA11 Case: 21-12370       Date Filed: 02/15/2022     Page: 8 of 12




8                      Opinion of the Court                21-12370

could conclude, contrary to the officers’ assertion, that they were
aware of that risk. Mastro heard Turner screaming that the jail was
“killing” him and, only minutes later, watched him tie what even
Mastro identified as a “noose.” Mastro was concerned enough to
direct Phillips to speak with Turner. As Phillips approached
Turner, he came close enough to the shower that a jury could
conclude that he heard Letson’s conversation with Turner—a
conversation in which Letson says he persuaded Turner not to kill
himself. Letson then left and told Mastro that he had just
“diverted” a “big incident.”
       Those circumstances, construed in Turner’s favor, support
a conclusion that the officers knew that Turner had attempted
suicide when he tied his pants to the shower door. And when
prison officials “directly responsible for inmate care” know that “an
inmate has attempted, or even threatened, suicide, their failure to
take steps to prevent that inmate from committing suicide can
amount to deliberate indifference.” Greason v. Kemp, 891 F.2d
829, 835–36 (11th Cir. 1990). Here, the officers had a clear step to
protect a suicidal detainee: they could place him in the suicide-
precaution dorm, where he could have been monitored more
thoroughly and isolated from dangerous objects. Indeed, the
officers seemingly concede that, if they were aware of any suicide
risk, moving Turner would have been the proper course of action.
But the officers chose not to take that action, keeping Turner in the
behavioral unit with items he could use to harm himself. See Snow
ex rel. Snow v. City of Citronelle, 420 F.3d 1262, 1270 (11th Cir.
USCA11 Case: 21-12370       Date Filed: 02/15/2022     Page: 9 of 12




21-12370               Opinion of the Court                        9

2005). And Mastro stood by that decision even after he was told
that Turner had said that he planned to kill himself.
       In sum, the officers here wholly failed to address what could
be construed as a suicide attempt, and even advised another officer
to similarly refrain from acting on a possible suicide threat. A
genuine issue thus exists as to whether they were deliberately
indifferent to a known suicide risk—and so as to whether they
violated Turner’s due-process rights. See id.
       But a constitutional deprivation is not enough to sustain a
42 U.S.C. § 1983 claim against an individual officer. The right
infringed must be “clearly established,” such that all but the
“plainly incompetent” officer would know that his actions violated
the law. Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018).
       A right may be clearly established through “a materially
similar case decided at the time of the relevant conduct by the
Supreme Court, the Eleventh Circuit, or the relevant state
supreme court.” Patel v. Lanier County Georgia, 969 F.3d 1173,
1186 (11th Cir. 2020). And here, as in this Court’s case Snow ex rel.
Snow v. City of Citronelle, the officers essentially “did nothing” to
prevent a suicide that, arguably, was likely to occur. 420 F.3d at
1270. Both the officer in Snow and the officers here simply left
suicidal detainees in a cell with items that they could—and did—
use to harm themselves. Id.
      The officers contend that Snow is too different from this
case to clearly establish Turner’s rights, because the inmate in
USCA11 Case: 21-12370       Date Filed: 02/15/2022     Page: 10 of 12




10                     Opinion of the Court                 21-12370

Snow, unlike Turner, was not monitored through regular rounds
of the unit and a live video feed. But a precedent “need not be
directly on point” to clearly establish a right; it simply “must have
placed the statutory or constitutional question beyond debate.”
J W ex rel. Williams v. Birmingham Bd. of Educ., 904 F.3d 1248,
1259 (11th Cir. 2018). Snow did not focus on the jail’s precise
features; rather, it emphasized that an officer’s “complete failure to
take any action” in the face of a known suicide risk violates a
detainee’s due-process rights. Snow, 420 F.3d at 1270. And the
officers effectively took no action here. A jury could reasonably
conclude that the officers were aware that Turner had a high risk
of suicide and nonetheless kept him in a dorm where he would
have dangerous items at his fingertips, despite the availability of a
dorm specially designed to protect suicidal inmates. The officers
here thus were not entitled to qualified immunity.
                                 B.
       Phillips and Mastro raise one more challenge to the § 1983
claim, arguing that, because other officers monitored Turner in the
few hours between the end of their shift and his suicide, no
reasonable jury would conclude that they caused the harm that
Turner suffered. Yet their decision to keep Turner in the
behavioral unit gave him access to the sheet he used to hang
himself just hours later. In addition, after the shift ended, Mastro
told the new officer on duty that Turner should remain in the
unit—even though Mastro had been told that Turner said that he
planned to kill himself. That is evidence enough to create a
USCA11 Case: 21-12370       Date Filed: 02/15/2022     Page: 11 of 12




21-12370               Opinion of the Court                        11

substantial issue of causation. The district court therefore properly
denied summary judgment on the § 1983 claim.
                                  C.
       The officers also argue that Florida law gives them
immunity from the wrongful-death claim. Florida protects its
officers from suit unless they “acted in bad faith or with malicious
purpose or in a manner exhibiting wanton and willful disregard of
human rights, safety, or property.” Fla. Stat. § 768.28(9)(a). This
statute’s language might differ from the relevant federal standards,
but it offers no further protection. The federal standard for
deliberate indifference amounts to recklessness, and so does the
standard of “wanton and willful” conduct under Florida law. See
Farmer v. Brennan, 511 U.S. 825, 839–40 (1994); Williams v. City
of Minneola, 619 So. 2d 983, 986 (Fla. Ct. App. 1993). Because there
remains a genuine issue as to whether the officers were deliberately
indifferent, then, there is also a genuine issue as to whether their
actions were “wanton and willful.” Thus, their argument for state-
law immunity fails.
                              *   *    *
       The stage of litigation is crucial here. Our role is limited:
we cannot weigh the evidence; rather, we can only conclude
whether it is so one-sided that the result of any trial is inevitable.
That is not the case here. A jury might conclude that the officers
made an honest—though fatal—mistake, or, alternatively, that
they knew Turner was suicidal yet did nothing to prevent him from
USCA11 Case: 21-12370      Date Filed: 02/15/2022   Page: 12 of 12




12                    Opinion of the Court               21-12370

killing himself. Which conclusion the evidence better supports is
thus a question for a jury, not this Court. For now, we can only
say that, under our precedent and a view of the evidence in
Turner’s favor, the officers are not entitled to judgment in their
favor as a matter of law. We therefore AFFIRM the district court’s
denial of summary judgment.